The CHIEF JUSTICE
delivered the opinion of the court.
The question is whether the description of fees now collected under the general regulations of the Treasury Department of February, 1857, includes the sums collected under these regulations for licenses to steamers, and as compensation for the inspections and examinations made for the year unde'r the Steamboat Act of August 30th, 1852, in addition, to the fees for issuing enrolments and licenses.
These sums are collected as fees under the regulations, and are not distinguished from the collector’s fees proper, except by the circumstance that they are described as a compensation for inspections and examinations. The provision, that these sums shall be quarterly accounted for and paid over to the United States, does not distinguish them from fees and emoluments to be accounted for under the act of the 17th of June, 1864, or under the regulations of the Treasury Department of February, 1857.
The language of the regulations is, that the fees are to be charged, aud collected, aud accounted for, and paid over to the United States by collectors, in the same manner as other revenue. This language obviously means that they are to be accounted for in all cases, and paid over, unless retained under authority of law. The act of June 17th, 1864, authorizes the collector to retain the fee3 and a commission.of three per cent, on moneys collected and accounted for, paying over to the Treasury only „the excess beyond two thousand five hund] ed dollars; and there is no distinction in the regulations between the fees- for admeasurement, licenses, *463&c., and the fees for licenses as a compensation for inspections and examinations.
We thiuk, therefore, that the collector was .authorized to retain all descriptions of fees paid him not in .excess of two thousand five hundred dqllars. It follow.s that the demurrer was properly ove.rruléd; and, as the defendant did not think it proper to reply, but allowed judgment to be entered upon the plea, the other plea of nil debeti became immaterial, and the judgment was properly entered for the defendant.
It is, therefore,
Affirmed.